Citation Nr: 1448252	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-23 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought.

In January 2012 the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In November 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014 the RO received a document from The Family Physicians Group, P.C. (Family Physicians) with attached documents from the State of Tennessee Department of Human Services, Disability Determination Section, which were addressed to Family Physicians.  

These documents show that the Veteran had applied for Social Security Administration (SSA) disability benefits and listed Family Physicians as a source of medical information.  These documents indicate that the Disability Determination Section requested Family Physicians to provide all medical records treatment of the Veteran, and indicate that Family Physicians mailed those records to the Disability Determination Section in July 2009.
 
In March 2014 the RO received from Family Physicians copies of medical records of treatment dated from October 2003 to August 2009.  The claim file records do not include any SSA records pertaining to a SSA disability claim decision or medical records associated with such claim, or show that VA has requested such records from SSA.

Any SSA records associated with a SSA disability benefits claim that may pertain to the left knee must be obtained as they are at least potentially relevant to the VA service connection claim.  Accordingly, this claim must be remanded in order for VA to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Any additional private treatment records including such records from Family Physicians dated from August 2009, or additional VA treatment records not on file must be obtained.  Following receipt and review of any additional records including any SSA records obtained, the RO must readjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA or private medical records of treatment of the Veteran for the claimed left knee disorder; including all VA treatment records dated since  December 2013; and relevant private treatment records, including from The Family Physicians Group, P.C. dated since August 2009.  

2.  Request from the SSA all records related to the Veteran's claim for SSA disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses must be fully documented in the claims file.

3.  After completing the requested actions, conduct any additional notification or development deemed necessary (to include further examination, if deemed appropriate).

4.  Then readjudicate the appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



